DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 17/308601 filed on 05/05/2021  have been examined. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20   are rejected under 35 U.S.C. 103(a) as being unpatentable over James. [US 2017/0139413 A1], hereinafter referred to as James, in view of Schmidt et al.[US 2021/0012125 A1], hereinafter referred to as Schmidt.
	As to Claim 1, 10 and 19, James discloses a system comprising: an autonomous vehicle ([see at least 0042 and 0048]), comprising: a plurality of storage compartments, wherein each of the plurality of storage compartments comprises a locking mechanism configured to lock and unlock the plurality of storage compartments ([see at least 0071 and 0074]); and at least one processor programmed or configured to: receive data associated with an item to be positioned in a storage compartment of the plurality of storage compartments ([see at least Fig.5, 0071 and 0074]); activate the locking mechanism of the designated storage compartment to lock the designated storage compartment after the item is positioned in the designated storage compartment ([see at least Fig.5, 0071 and 0074]); and activate the locking mechanism of the designated storage compartment to unlock the designated storage compartment to allow removal of the item from the designated storage compartment ([see at least Fig.5, 0071 and 0074]).  
		James does not explicitly disclose that one or more storage compartments of the plurality of storage compartments has storage capacity for the item; designate a storage compartment of the plurality of storage compartments for storage of the item as a designated storage compartment. However Schmidt teaches that one or more storage compartments of the plurality of storage compartments has storage capacity for the item; designate a storage compartment of the plurality of storage compartments for storage of the item as a designated storage compartment ([see at least 0047 and Fig. 3A-3B]). Both James and Schmidt illustrate similar methods in which monitor and controlling a storage compartment. James discloses determining one or more storage instruction based on determined one or more storage parameters and compartments can be located in one or more occupant areas. Schmidt on the other hand teaches a system that can memorize background and monitor a storage compartment for any disturbance to the background, a disturbance such a difference of reference image, in which can indicate the presence of an object.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify James system, to incorporate one or more storage compartments of the plurality of storage compartments has storage capacity for the item, as taught by Schmidt, for the purpose of monitoring and updating current status of a storage compartment.

As to Claim 2 and 11, James discloses a system, wherein the at least one processor is further programmed or configured to: receive an indication of a condition associated with the designated storage compartment of the autonomous vehicle from a user device of a user ([see at least 0101]).  

As to Claim 3 and 12, James discloses a system, wherein the at least one processor is further programmed or configured to: determine whether the item has been removed from the designated storage compartment of the autonomous vehicle ([see at least 0005]).  

As to Claim 4 and 13, James discloses a system, wherein, when designating the storage compartment of the plurality of storage compartments for storage of the item as the designated storage compartment, the at least one processor is programmed or configured to: designate the storage compartment of the plurality of storage compartments for storage of the item as the designated storage compartment based on determining that the storage compartment has storage capacity for the item ([see at least 0056 and Fig. 5]).  

As to Claim 5 and 14, James discloses a system, wherein the at least one processor is further programmed or configured to: provide an indication of a position of the designated storage compartment of the autonomous vehicle to a user device ([see at least 0060 and Fig. 3A-3B]).  
As to Claim 6 and 15, James discloses a system, wherein, when determining that the one or more storage compartments of the plurality of storage compartments has storage capacity for the item, the at least one processor is programmed or configured to: compare the data associated with the item to data associated with the one or more storage compartments of the autonomous vehicle; and determine that the data associated with the item corresponds to the data associated with the one or more storage compartments of the autonomous vehicle ([see at least 0073])

As to Claim 7 and 16, James discloses a system, wherein the at least one processor is further programmed or configured to: transmit a notification to a user device based on determining that the item has not been removed from the designated storage compartment of the autonomous vehicle ([see at least 0028]).  

As to Claim 8 and 17, Schmidt discloses a system, wherein the at least one processor is further programmed or configured to: determine that the item has been positioned in the designated storage compartment of the autonomous vehicle; and cause the autonomous vehicle to travel on a route to a destination location based on determining that the item has been positioned in the designated storage compartment of the autonomous vehicle ([see at least 0022]).  

As to Claim 9, 18 and 20, Schmidt discloses a system, wherein the at least one processor is further programmed or configured to: determine that the autonomous vehicle has arrived at the destination location; and determine whether the item has been removed from the designated storage compartment of the autonomous vehicle based on determining that the autonomous vehicle has arrived at the destination location ([see at least 0022]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668